Case 2:18-cv-09534-JAK-E Document 23-1 Filed 06/27/19 Page 1 of 7 Page ID #:275



  1   Kathryn J. Halford (CA Bar No. 068141)
      Email: khalford@wkclegal.com
  2   Elizabeth Rosenfeld (CA Bar No. 106577)
      Email: erosenfeld@wkclegal.com
  3   Lauren E. Schmidt (CA Bar No. 321435)
      Email: lschmidt@wkclegal.com
  4   WOHLNER KAPLON CUTLER
      HALFORD & ROSENFELD
  5   16501 Ventura Boulevard, Suite 304
      Encino, CA 91436
  6   Telephone: (818) 501-8030 ext. 305
      Facsimile: (818) 501-5306
  7
      Attorneys for Plaintiffs, Board of Trustees of
  8   the Cement Masons Southern California Health
      and Welfare Fund, et al.
  9
                           UNITED STATES DISTRICT COURT
 10
                         CENTRAL DISTRICT OF CALIFORNIA
 11
                                         Western Division
 12
       BOARD OF TRUSTEES OF THE                     CASE NO. 2:18-cv-09534-JAK-E
 13    CEMENT MASONS SOUTHERN
       CALIFORNIA HEALTH AND                        The Hon. John A. Kronstadt
 14    WELFARE FUND; BOARD
       OF TRUSTEES OF THE CEMENT                    MEMORANDUM OF POINTS AND
 15    MASONS SOUTHERN CALIFORNIA                   AUTHORITIES IN SUPPORT OF
       PENSION TRUST; BOARD OF                      PLAINTIFFS’ MOTION FOR
 16    TRUSTEES OF THE CEMENT                       ISSUANCE OF ORDER TO SHOW
       MASONS SOUTHERN CALIFORNIA                   CAUSE RE CONTEMPT FOR
 17    INDIVIDUAL RETIREMENT                        FAILURE TO COMPLY WITH
       ACCOUNT (DEFINED                             JUDGMENT
 18    CONTRIBUTION) TRUST; BOARD
       OF TRUSTEES OF THE ELEVEN-                   [Fed.R.Civ.P. 70, 71]
 19    COUNTIES CEMENT MASONS
       VACATION SAVINGS PLAN;                       DATE:         October 7, 2019
 20    BOARD OF TRUSTEES OF THE                     TIME:         8:30 A.M.
       CEMENT MASONS JOINT                          CTRM:         10B, 10th Floor
 21    APPRENTICESHIP TRUST,
 22
                           Plaintiffs,
 23
 24    vs.
 25
       MAX OUT, INC., a Nevada
 26    corporation,
 27
                           Defendant.
 28
       MEMORANDUM OF POINTS AND AUTHORITIES I/S/O PLAINTIFFS’ MOTION FOR ISSUANCE OF AN ORDER TO
                  SHOW CAUSE RE CONTEMPT FOR FAILURE TO COMPLY WITH JUDGMENT
Case 2:18-cv-09534-JAK-E Document 23-1 Filed 06/27/19 Page 2 of 7 Page ID #:276



  1         Plaintiffs, the Board of Trustees of the Cement Masons Southern California
  2   Health and Welfare Fund, Board of Trustees of the Cement Masons Southern
  3   California Pension Trust, Board of Trustees of the Cement Masons Southern
  4   California Individual Retirement Account (Defined Contribution) Trust, Board of
  5   Trustees of the Eleven-Counties Cement Masons Vacation Savings Plan, and Board
  6   of Trustees of the Cement Masons Joint Apprenticeship Trust Fund, submit this
  7   Memorandum of Points and Authorities in support of their Motion for Issuance of
  8   an Order to Show Cause Re Contempt for Failure to Comply with this Court’s May
  9   2, 2019 Order for an Accounting (“Order for an Accounting”).
 10         I.     PROCEDURAL HISTORY
 11         On May 6, 2016, Max Out, Inc., a Nevada corporation (“Max Out” or
 12   “Defendant”) entered into a Memorandum Agreement with the Cement Masons
 13   Local Unions (“Memorandum Agreement”), by which Max Out agreed to be bound
 14   by the terms and conditions of the Master Labor Agreement negotiated between the
 15   Eleven Southern California Counties Cement Masons (the “Union”) and the
 16   employers, various Southern California General Contractors. [Dkt. 1, p. 3, ¶ 8; Dkt.
 17   1-1]. The Master Labor Agreement is hereinafter referred to as the “MLA.” [Dkt. 1-
 18   2]. As a party to the Memorandum Agreement, Max Out expressly agreed to be
 19   bound by the written terms of the Agreements and Declarations of Trust establishing
 20   the Plans (the “Trust Agreements”) and to make contributions to the Trusts in
 21   accordance with the provisions of the MLA and the Trust Agreements. [Dkt. 1, p. 4,
 22   ¶ 9]. Specifically, the MLA and the Trust Agreements require Max Out to produce
 23   records for audit by Plaintiffs without limitation. [Dkt. 1, pp. 5-6, ¶ 17; Dkt. 13 (13-
 24   5, 13-6, 13-7, 13-8, 13-9)].
 25         Plaintiffs filed the Complaint in this matter on November 9, 2018. [Dkt. 1].
 26   Upon Max Out’s failure to answer or otherwise appear in this action, the Clerk
 27   entered default against Max Out on January 18, 2019. [Dkt. 11]. Max Out was served
 28   with notice of this Court’s May 2, 2019 Order Re Plaintiffs’ Motion for Entry of
                                                 -2-
       MEMORANDUM OF POINTS AND AUTHORITIES I/S/O PLAINTIFFS’ MOTION FOR ISSUANCE OF AN ORDER TO
                  SHOW CAUSE RE CONTEMPT FOR FAILURE TO COMPLY WITH JUDGMENT
Case 2:18-cv-09534-JAK-E Document 23-1 Filed 06/27/19 Page 3 of 7 Page ID #:277



  1   Default Judgment [Dkt. 18] and the Order for an Accounting [Dkt. 19] via personal
  2   service on May 7, 2019. [Dkt. 20; Declaration of Lauren E. Schmidt (“Schmidt
  3   Decl.”), p. 3, ¶ 5]. In late May/early June 2019, both Mr. Jolly and Ms. Schmidt
  4   spoke with Max Out’s Agent and Principal Officer, Roderick Delton Edison, Sr.
  5   (“Edison”). [Dkt. 21, p. 2]. Edison indicated that he would provide the records to the
  6   Trust Funds by June 12, 2019. [Id.] To date, Max Out has failed to comply with the
  7   Order for an Accounting. [Jolly Decl., p. 3, ¶ 5; Schmidt Decl., p. 3, ¶ 5].
  8         Plaintiffs are informed and believe and thereupon allege that the categories of
  9   records required for audit are required to be maintained, and are maintained, by Max
 10   Out in the regular course of business, and that it is appropriate for this Court to issue
 11   an order to Show Cause upon Max Out and Edison as to why the records specified
 12   in the Order for an Accounting have not been immediately made available for audit
 13   by Plaintiffs. [Schmidt Decl., pp. 3-4, ¶¶ 8-10]. Without access to the records,
 14   Plaintiffs, as plan fiduciaries, are unable to determine the accuracy of Max Out’s
 15   reporting of hours worked or paid to each employee performing work covered by
 16   the MLA, as necessary to determine benefits in accordance with Section 107 of the
 17   Employee Retirement Income Security Act of 1974 (ERISA), 29 U.S.C. § 1027.
 18   Moreover, Plaintiffs are unable to verify that all hours have been reported for
 19   employees who may have performed work covered by the MLA but who may not
 20   have been reported to the Plaintiffs by Max Out.
 21         II.    ARGUMENT
 22                A.     A Finding of Civil Contempt is Appropriate When a
 23                Defendant, After Notice, Violates an Order of the Court.
 24         Civil contempt occurs when a party fails to comply with a court order after
 25   having notice of the order and is designed to enforce compliance with a court order.
 26   See General Signal Corp. v. Donallco, Inc. 787 F.2d 1376, 1379 (9th Cir. 1986);
 27   U.S. v. Rylander, 714 F.2d 996, 1001 (9th Cir. 1983), cert. denied 467 U.S. 1029
 28
                                                 -3-
       MEMORANDUM OF POINTS AND AUTHORITIES I/S/O PLAINTIFFS’ MOTION FOR ISSUANCE OF AN ORDER TO
                  SHOW CAUSE RE CONTEMPT FOR FAILURE TO COMPLY WITH JUDGMENT
Case 2:18-cv-09534-JAK-E Document 23-1 Filed 06/27/19 Page 4 of 7 Page ID #:278



  1   (1984). On May 2, 2019, this Court issued the Order for an Accounting, by which it
  2   ordered Max Out:
  3          1.     Within fourteen (14) days of the order to:
  4                 A.    Make available to the Plaintiffs all of the books and records of
  5   Max Out required to determine the amounts of the contractually required
  6   contributions to the Trust Funds during the relevant time period. These records
  7   include, but are not limited to, the following: payroll records, including time cards
  8   or time books, individual employee compensation records, and payroll journals; cash
  9   disbursement records (i.e., payments to sub-contractors); Quarterly State Tax
 10   Returns; monthly employer reports to other Trusts; general ledgers; Federal W-2
 11   Forms, 1099 Forms, and 1096 Forms, and; such other records as may be necessary,
 12   in the option of Plaintiffs’ auditor, for the period of May 2016 to date.
 13                 B.    Allow the Plans and their authorized representatives reasonably
 14   sufficient time to examine these materials without interference and at such time and
 15   at such place as shall be mutually convenient to the authorized representatives of the
 16   Plaintiffs.
 17            2.         In the event that Max Out cannot produce all of the records
 18   required to be examined, Max Out must reconstruct its records by:
 19                 A.    Applying to the Federal and State agencies with which Max Out
 20   previously filed periodic reports pertaining to employees for copies of Max Out’s
 21   reports to the for all of the periods for which Defendant cannot produce records; and
 22                 B.    Subsequently making available to the Plaintiffs all such copies of
 23   Max Out’s periodic reports to the Federal and State agencies under the conditions set
 24   forth in 1(B) above.
 25          Plaintiffs served notice of the Order for an Accounting upon Max Out on May
 26   7, 2019, along with this Court’s May 2, 2019 Order Re Plaintiffs’ Motion for Entry
 27   of Default Judgment. [Dkt. 20]. The Order for an Accounting gave Defendant
 28   fourteen (14) days to comply. [Dkt. 19]. Despite evidence of Defendant’s having
                                                 -4-
       MEMORANDUM OF POINTS AND AUTHORITIES I/S/O PLAINTIFFS’ MOTION FOR ISSUANCE OF AN ORDER TO
                  SHOW CAUSE RE CONTEMPT FOR FAILURE TO COMPLY WITH JUDGMENT
Case 2:18-cv-09534-JAK-E Document 23-1 Filed 06/27/19 Page 5 of 7 Page ID #:279



  1   received the notice, Max Out failed to comply with the Order for an Accounting and
  2   has therefore violated this Court’s judgment. [Dkt. 19; Dkt. 20; Jolly Decl. p. 3, ¶ 5;
  3   Schmidt Decl., p. 3, ¶ 5].
  4         Furthermore, the records that this Court ordered Max Out to make available
  5   to Plaintiffs for examination are records that are required to be maintained by Max
  6   Out in the ordinary course of business as a contractor actively doing business in the
  7   State of California. [Schmidt Decl., pp. 3-4, ¶¶ 8-9; Ex. 3]. Plaintiffs request that this
  8   Court take judicial notice of the fact that Max Out is currently listed as an active,
  9   foreign with the California Secretary of State, and as a licensed, active contractor
 10   with the California Contractors State License Board. [Schmidt Decl. pp. 3-4, ¶¶ 8-9;
 11   Ex. 3; Ex. 4].
 12                B.     Federal District Courts Have Authority to Enforce
 13                Compliance With Their Orders Through Both Civil and Criminal
 14                Contempt.
 15         District Courts have the power to punish disobedience to court orders by both
 16   civil and criminal contempt. See United States v. Rose, 806 F.2d 931, 933 (9th Cir.
 17   1986). Civil contempt is designed to induce compliance with a court order and is,
 18   therefore, appropriate in the instant case. See U.S. v. Rylander, 714 F.2d at 1001.
 19                C.     Corporate Officers May Be Held in Contempt for Violating
 20                an Order Directed Against a Corporation.
 21         Federal Rule of Civil Procedure Rules 70 and 71 provide for the enforcement
 22   of judgments against non-parties in limited circumstances. Rule 71 “was intended to
 23   assure that process be made available to enforce court orders in favor of and against
 24   persons who are properly affected by them, even if they are not parties to the action.”
 25   See Westlake N. Property Owners Ass'n v. Thousand Oaks, 915 F.2d 1301, 1304 (9th
 26   Cir. 1990). Officers of a corporation who have full knowledge of a court’s order may
 27   also be held liable for civil contempt. See Peterson v. Highland Music, Inc., 140 F.3d
 28   1313, 1323-24 (9th Cir. 1998).
                                                 -5-
       MEMORANDUM OF POINTS AND AUTHORITIES I/S/O PLAINTIFFS’ MOTION FOR ISSUANCE OF AN ORDER TO
                  SHOW CAUSE RE CONTEMPT FOR FAILURE TO COMPLY WITH JUDGMENT
Case 2:18-cv-09534-JAK-E Document 23-1 Filed 06/27/19 Page 6 of 7 Page ID #:280



  1         Edison, as President of Max Out, executed the Memorandum Agreement,
  2   which obligated Max Out to make contributions to the Trust Funds and bound
  3   Defendant to the MLA and the Trust Agreements; both the MLA and the Trust
  4   Agreements require Defendant to make its records available for examination by
  5   Plaintiffs. [Jolly Decl., p. 2, ¶ 3; Dkt. 1, pp. 4-6, ¶¶ 9, 17]. Edison is listed as
  6   “President” of Max Out on the Memorandum Agreement, as “Responsible Managing
  7   Officer” on the Contractors State License Board website, and as the sole officer and
  8   shareholder in documents filed with the California Secretary of State. [Jolly Decl., p.
  9   2, ¶ 1; Schmidt Decl. ¶ pp. 3-4, ¶¶ 8-9]. Plaintiffs request that this Court take judicial
 10   notice of the fact that Edison, an individual, has status as the Principal Officer and
 11   Agent of Max Out. Accordingly, Plaintiffs request that this Court issue an Order,
 12   ordering Edison to show cause as to why he should not be held in contempt for failing
 13   and refusing to obey the Order for an Accounting.
 14                D.     The Court Should Award Attorneys’ Fees and Costs Incurred
 15                by Plaintiffs in Enforcing the Judgment.
 16         As a result of Defendant’s and Edison’s refusal to comply with the Order for
 17   an Accounting, Plaintiffs have incurred additional attorneys’ fees and costs. [Schmidt
 18   Decl, pp. 4-5, ¶¶ 11-13]. Payment of attorneys’ fees and costs incurred are provided
 19   for by the Trust Agreements, which require payment of reasonable attorneys’ fees
 20   and costs, including court costs and other expenses incurred, if action is filed to
 21   compel an employer to submit to an audit. [Dkt. 1, p. 5, ¶ 13]. Therefore, an award
 22   of additional attorneys’ fees and costs is appropriate.
 23         III.   CONCLUSION
 24         Based on the foregoing and the Declarations of Michael Jolly and Lauren E.
 25   Schmidt and exhibits submitted herewith, Plaintiffs respectfully request that this
 26   Court order Defendant Max Out, Inc., a Nevada corporation, and its Agent and
 27   Principal Officer, Roderick Delton Edison, Sr., to show cause as to why they should
 28
                                                 -6-
       MEMORANDUM OF POINTS AND AUTHORITIES I/S/O PLAINTIFFS’ MOTION FOR ISSUANCE OF AN ORDER TO
                  SHOW CAUSE RE CONTEMPT FOR FAILURE TO COMPLY WITH JUDGMENT
Case 2:18-cv-09534-JAK-E Document 23-1 Filed 06/27/19 Page 7 of 7 Page ID #:281



  1   not be adjudged in civil contempt for failing and refusing to obey this Court’s May
  2   2, 2019 Order for an Accounting.
  3
  4   DATED: June 27, 2019                     Kathryn J. Halford, Esq.
  5                                            Elizabeth Rosenfeld, Esq.
                                               Lauren E. Schmidt, Esq.
  6                                            WOHLNER KAPLON CUTLER
  7                                            HALFORD & ROSENFELD

  8
  9                                     By:     _/s/Lauren E. Schmidt__________
                                                Lauren E. Schmidt
 10                                             Attorneys for Plaintiffs
 11                                             Board of Trustees of the Cement Masons
                                                Southern California Health and Welfare
 12                                             Fund, et al.
 13
 14
 15
 16
 17
 18
 19
 20
 21
 22
 23
 24
 25
 26
 27
 28
                                                 -7-
       MEMORANDUM OF POINTS AND AUTHORITIES I/S/O PLAINTIFFS’ MOTION FOR ISSUANCE OF AN ORDER TO
                  SHOW CAUSE RE CONTEMPT FOR FAILURE TO COMPLY WITH JUDGMENT
